Exhibit 10.5

REGIONAL MANAGEMENT CORP.

2015 LONG-TERM INCENTIVE PLAN

(As Amended and Restated Effective April 27, 2017)

RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is made effective as of
the date set forth on the signature page hereto (hereinafter called the “Date of
Grant”), between Regional Management Corp., a Delaware corporation (hereinafter
called the “Company”), and the individual set forth on the signature page hereto
(hereinafter called the “Participant”), pursuant to the Regional Management
Corp. 2015 Long-Term Incentive Plan (As Amended and Restated Effective April 27,
2017), as it may be further amended and/or restated (the “Plan”), which Plan is
incorporated herein by reference and made a part of this Agreement.

 

1. Grant of Award.

The Company hereby grants to the Participant a Restricted Stock Award for shares
of Common Stock (the “Award”), subject to the terms and conditions of the Plan
and this Agreement, for the number of shares of Common Stock (the “Shares”) set
forth on the signature page hereto, subject to adjustment as set forth in the
Plan.

 

2. Definitions.

Whenever the following terms are used in this Agreement, they shall have the
meanings set forth below. Capitalized terms not otherwise defined herein shall
have the same meanings as in the Plan.

(a)    Cause. “Cause” shall mean a Participant’s termination of employment or
service resulting from the Participant’s (i) termination for “Cause” as defined
under the Participant’s employment, change in control, consulting or other
similar agreement with the Company or an Affiliate, if any, or (ii) if the
Participant has not entered into any such agreement (or, if any such agreement
does not define “Cause”), then “Cause” shall mean: (A) the Participant’s
engagement in misconduct which is materially injurious to the Company or its
Affiliates, (B) the Participant’s continued refusal to substantially perform his
duties to the Company, (C) the Participant’s repeated dishonesty in the
performance of his duties to the Company, (D) the Participant’s commission of an
act or acts constituting any (x) fraud against, or misappropriation or
embezzlement from, the Company or any of its Affiliates, (y) crime involving
moral turpitude, or (z) offense that could result in a jail sentence of at least
one year or (E) the Participant’s material breach of any confidentiality,
non-solicitation or non-competition covenant entered into between the
Participant and the Company. The determination of “Cause” shall be made by the
Administrator and its determination shall be final and conclusive. Without in
any way limiting the effect of the foregoing, for purposes of the Plan and this
Agreement, a Participant’s employment or service shall also be deemed to have
terminated for Cause if, after the Participant’s employment or service has
terminated, facts and circumstances are discovered that would have justified, in
the opinion of the Administrator, a termination for Cause.



--------------------------------------------------------------------------------

(b)    Good Reason. “Good Reason” shall mean (i) “Good Reason” as defined under
the Participant’s employment, change in control, consulting or other similar
agreement with the Company or an Affiliate, if any, or (ii) if the Participant
has not entered into any agreement (or, if any such agreement does not define
“Good Reason”), then a “Good Reason” shall mean any of the following without the
Participant’s consent: (A) with respect to Employees or Consultants, a change
caused by the Company in the Participant’s duties and responsibilities which is
materially inconsistent with the Participant’s position at the Company, or a
material reduction in the Participant’s annual base salary (excluding any
reduction in the Participant’s salary that is part of a plan to reduce salaries
of comparably situated employees of the Company generally); and (B) with respect
to Directors, the Participant’s ceasing to serve as a Director, or, if the
Company is not the surviving Company in a Change of Control event, a member of
the board of directors of the surviving entity, in either case, due to the
Participant’s failure to be nominated to serve as a director of such entity or
the Participant’s failure to be elected to serve as a director of such entity,
but not due to the Participant’s decision not to continue service on the Board
of Directors of the Company or the board of directors of the surviving entity,
as the case may be; provided that, in any case, notwithstanding anything to the
contrary in the foregoing subparts (i) or (ii), the Participant shall only have
“Good Reason” to terminate employment or service following the applicable
entity’s failure to remedy the act which is alleged to constitute “Good Reason”
within thirty (30) days following such entity’s receipt of written notice from
the Participant specifying such act, so long as such notice is provided within
sixty (60) days after such event has first occurred. The determination of “Good
Reason” shall be made by the Administrator and its determination shall be final
and conclusive.

(c)    Qualifying Termination. “Qualifying Termination” shall mean, with respect
to Employees and Consultants, the termination of employment or service (i) as a
result of the Participant’s death or Disability, (ii) by the Company and its
Affiliates without Cause, or (iii) by the Participant with Good Reason.

 

3. Vesting; Forfeiture.

(a)    Subject to the Participant’s continued employment or service through the
applicable vesting date and except as otherwise provided in this Section 3, the
Award shall vest at the time(s) set forth on the signature page hereto. The
Administrator has authority to determine whether and to what degree the Award
shall be deemed vested.

(b)    Notwithstanding Section 3(a) herein, with respect to Employees and
Consultants, in the event that the Participant’s employment or service with the
Company is terminated due to a Qualifying Termination, then a pro-rata portion
of the unvested Shares subject to the Award as of each applicable vesting date,
determined as of the date of the Qualifying Termination in accordance with the
provisions of this Section 3(b), shall be deemed vested. The pro-rata portion of
the unvested Shares subject to the Award that shall be deemed vested as of each
applicable vesting date shall be determined by multiplying the total number of
the unvested Shares subject to vesting on the applicable vesting date, by a
fraction, the numerator of which is the number of calendar days from the Date of
Grant through the date of the Qualifying Termination, and the denominator of
which is the total number of calendar days in the period commencing on the Date
of Grant and ending on the applicable vesting date. The remaining unvested
Shares subject to the Award shall be forfeited as of the date of the Qualifying
Termination.

 

2



--------------------------------------------------------------------------------

(c)    Notwithstanding Section 3(a) herein, with respect to Directors, in the
event that the Participant’s employment or service with the Company is
terminated due to death or Disability, then the Award shall, to the extent not
then vested or previously forfeited or cancelled, become fully vested effective
as of the Participant’s Termination Date.

(d)    Notwithstanding Section 3(a) herein, in the event of a Change of Control,
then the Award shall, to the extent not then vested or previously forfeited or
cancelled, become vested as follows:

(i)    To the extent that the successor or surviving company in the Change of
Control event does not assume or substitute for the Award (or in which the
Company is the ultimate parent corporation and does not continue the Award) on
substantially similar terms or with substantially equivalent economic benefits
(as determined by the Administrator) as Awards outstanding under the Plan
immediately prior to the Change of Control event, the Award shall become fully
vested as of the date of the Change of Control.

(ii)    Further, in the event that the Award is substituted, assumed or
continued as provided in Section 3(d)(i) herein, the Award will nonetheless
become vested if the Participant’s employment or service is terminated by the
Company and its Affiliates without Cause or by the Participant with Good Reason
within six months before (in which case vesting shall not occur until the
effective date of the Change of Control) or one year after the effective date of
a Change of Control (in which case vesting shall occur as of the Participant’s
Termination Date).

(e)    If the Participant’s employment or service with the Company is terminated
for any reason other than a Change of Control, a Qualifying Termination with
respect to Employees and Consultants, or death or disability with respect to
Directors as provided herein (including but not limited to a termination for
Cause), the unvested portion of the Award shall immediately terminate and the
Participant shall have no rights with respect to the Award or the Shares
underlying the unvested portion of the Award.

 

4. Rights as a Stockholder; Settlement of Award.

(a)    The Participant shall not have any rights to dividends, voting rights or
other rights of a stockholder with respect to Shares subject to an Award unless
and until certificates for such shares have been issued to him (or other written
evidence of ownership in accordance with Applicable Law has been provided). A
certificate or certificates for Shares subject to the Award (or other written
evidence of ownership) shall be issued in the name of the Participant as soon as
practicable after the Award has been granted. Notwithstanding the foregoing, the
Administrator may (i) require that the Participant deliver certificates (or
other written evidence of ownership) for the Shares to the Administrator or its
designee to be held in escrow until the Award vests and is no longer subject to
a substantial risk of forfeiture (in which case the Shares will be promptly
released to the Participant) or is forfeited (in which case the Shares will be
returned to the Company without the payment of consideration therefor); and/or
(ii) require that the Participant deliver to the Company a stock power or
similar instrument, endorsed in blank, related to the Shares subject to the
Award which are subject to forfeiture. Except as otherwise provided in the

 

3



--------------------------------------------------------------------------------

Plan or this Agreement, the Participant shall have all voting, dividend and
other rights of a stockholder with respect to the Shares following issuance of
the certificate or certificates (or other written evidence of ownership) for the
Shares; provided, however, that if any dividends are declared and paid by the
Company with respect to such Shares, such dividends shall be subject to the same
vesting schedule, forfeiture terms and other restrictions as are applicable to
the Shares upon which such dividends are paid.

(b)    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, no Shares shall be distributable upon vesting of the Award prior to
the completion of any registration or qualification of the Award or the Shares
under any Applicable Law (including, but not limited to, the requirements of the
Securities Act) that the Administrator shall in its sole discretion determine to
be necessary or advisable.

(c)    The Company shall not be liable to the Participant for damages relating
to any delays in issuing the certificates to him (subject to any Code Section
409A requirements), any loss of the certificates, or any mistakes or errors in
the issuance of the certificates or in the certificates themselves.
Notwithstanding the foregoing, the issuance of Shares may, in the Company’s
discretion, be effected on a non-certificated basis, to the extent permitted
under the Plan.

(d)    The Award, if vested in accordance with the terms of this Agreement,
shall be payable in whole Shares. The total number of Shares that may be
acquired upon vesting of the Award (or portion thereof) shall be rounded down to
the nearest whole share.

 

5. No Right to Continued Employment or Service; No Right to Further Awards.

Neither the Plan nor this Agreement nor any other action related to the Plan
shall confer upon the Participant any right to continue in the employ or service
of the Company or interfere in any way with the right of the Company or an
Affiliate to terminate the Participant’s employment or service at any time.
Except as otherwise provided in the Plan or this Agreement, all rights of the
Participant with respect to the unvested portion of the Award shall terminate on
the Participant’s Termination Date. The grant of the Award does not create any
obligation to grant further awards.

 

6. Legend on Certificates.

The Shares acquired upon vesting of the Award shall be subject to the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange upon which such Shares are listed and any other Applicable
Law, and the Administrator may cause a legend or legends to be put on any
certificates for such Shares to make appropriate reference to such restrictions.

 

7. Transferability.

The Award may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Participant otherwise than by will or by the
laws of descent and distribution, and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate; provided

 

4



--------------------------------------------------------------------------------

that the designation of a beneficiary shall not constitute an assignment,
alienation, pledge, attachment, sale, transfer or encumbrance. No such permitted
transfer of the Award to heirs or legatees of the Participant shall be effective
to bind the Company unless the Administrator shall have been furnished with
written notice thereof and a copy of such evidence as the Administrator may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions hereof.

 

8. Withholding; Tax Consequences.

(a)    Prior to the delivery of a certificate or certificates for the Shares
subject to the Award (or other written evidence of ownership), the Participant
may be required to pay to the Company or any Affiliate in cash the amount of any
tax or other amount required by any governmental authority to be withheld and
paid over by the Company or an Affiliate to such authority for the account of
the Participant. Notwithstanding the foregoing, the Company shall have the right
and is hereby authorized to withhold (including from payroll or any other
amounts payable to the Participant), any applicable withholding taxes in respect
of the Award, its vesting or any payment or transfer under or with respect to
the Award and to take such other action as may be necessary in the opinion of
the Administrator to satisfy all obligations for the payment of such withholding
taxes. Without limiting the generality of the foregoing, to the extent permitted
by the Administrator, the Participant may satisfy, in whole or in part, the
foregoing withholding liability by delivery of shares of Common Stock held by
the Participant (which are fully vested and not subject to any pledge or other
security interest) or by having the Company withhold from the number of Shares
otherwise deliverable to the Participant hereunder Shares with a Fair Market
Value as of the date that the amount of tax to be withheld is determined no
greater than the aggregate amount of such withholding obligations based on the
maximum statutory withholding rate in the Participant’s applicable jurisdiction
for federal, state, local and foreign income and payroll tax purposes. The
Participant further agrees to make adequate provision for any sums required to
satisfy all applicable federal, state, local and foreign tax withholding
obligations of the Company which may arise in connection with the Award.

(b)    The Participant acknowledges that the Company has made no warranties or
representations to the Participant with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the
transactions contemplated by this Agreement, and the Participant is in no manner
relying on the Company or its representatives for an assessment of such tax
consequences. The Participant acknowledges that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and that he has been advised that
he should consult with his own attorney, accountant and/or tax advisor regarding
the decision to enter into this Agreement and the consequences thereof. The
Participant also acknowledges that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for the
Participant.

 

9. Compliance with Applicable Law.

Upon the acquisition of any Shares pursuant to the vesting of the Award, the
Participant will make or enter into such written representations, warranties and
agreements as the Administrator may reasonably request in order to comply with
Applicable Law or with the Plan

 

5



--------------------------------------------------------------------------------

or this Agreement. Notwithstanding any other provision in the Plan or this
Agreement to the contrary, the Company shall not be obligated to issue, deliver
or transfer Shares, to make any other distribution of benefits or to take any
other action, unless such delivery, distribution or action is in compliance with
Applicable Law (including but not limited to the requirements of the Securities
Act).

 

10. Notices.

Any notice necessary under this Agreement shall be addressed to the Company in
care of its Secretary at the principal executive office of the Company and to
the Participant at the address appearing in the personnel or business records of
the Company for the Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other. Any such
notice shall be deemed effective upon receipt thereof by the addressee.

 

11. Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the state of Delaware without regard to conflicts of laws, and in accordance
with applicable federal laws of the United States. Any and all disputes between
the Participant or any person claiming through him and the Company or any
Affiliate relating to the Plan or this Agreement shall be brought only in the
state courts of Greenville, South Carolina, or the United States District Court
for the District of South Carolina, Greenville division, as appropriate.

 

12. Award Subject to Plan.

By entering into this Agreement, the Participant agrees and acknowledges that
the Participant has received and read a copy of the Plan and Plan prospectus.
The Participant acknowledges and agrees that the Award is subject to the Plan.
The terms and provisions of the Plan, as they may be amended from time to time,
are hereby incorporated herein by reference. In the event of a conflict between
any express term or provision contained herein and a term or provision of the
Plan, the applicable terms and provisions of the Plan will govern and prevail,
unless the Administrator determines otherwise.

 

13. Signature in Counterparts.

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

14. Amendment; Waiver; Superseding Effect.

This Agreement may be modified or amended as provided in the Plan. The waiver by
the Company of a breach of any provision of this Agreement by the Participant
shall not operate or be construed as a waiver of any subsequent breach by the
Participant. The Agreement supersedes any statements, representations or
agreements of the Company with respect to the grant of the Award or any related
rights, and the Participant hereby waives any rights or claims related to any
such statements, representations or agreements.

 

6



--------------------------------------------------------------------------------

15. Recoupment and Forfeiture.

As a condition to receiving the Award, the Participant agrees that he shall
abide by the Company’s Compensation Recoupment Policy and Stock Ownership and
Retention Policy (including but not limited to such policy’s stock retention
requirements) and/or other policies adopted by the Company or an Affiliate, each
as in effect from time to time and to the extent applicable to the Participant.
Further, the Participant shall be subject to such compensation recovery,
recoupment, forfeiture or other similar provisions as may apply under Applicable
Law.

 

16. Administration.

The authority to construe and interpret this Agreement and the Plan, and to
administer all aspects of the Plan, shall be vested in the Administrator, and
the Administrator shall have all powers with respect to this Agreement as are
provided in the Plan, including but not limited to the sole authority to
determine whether and to what degree the Award is earned and vested. Any
interpretation of this Agreement by the Administrator and any decision made by
it with respect to this Agreement is final and binding.

 

17. Severability.

The provisions of this Agreement are severable and if any one or more provisions
shall be held illegal or invalid for any reason, such illegality or invalidity
shall not affect the remaining parts of this Agreement, and the Agreement shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

18. Right of Offset.

Notwithstanding any other provision of the Plan or this Agreement, the Company
may at any time (subject to any Code Section 409A considerations) reduce the
amount of any payment or benefit otherwise payable to or on behalf of the
Participant by the amount of any obligation of the Participant to the Company or
an Affiliate that is or becomes due and payable, and, by entering into this
Agreement, the Participant shall be deemed to have consented to such reduction.

[Signature Page to Follow]

 

7



--------------------------------------------------------------------------------

SIGNATURE PAGE TO RESTRICTED STOCK AWARD AGREEMENT

IN WITNESS WHEREOF, the parties have caused this Agreement to be effective as of
the Date of Grant specified below.

 

Date of Grant:   [                                         ]
Shares Subject to Award:   [                                         ] Vesting
Date(s):   [                                         ]

 

Participant:

 

Printed Name: [                                         ] Regional Management
Corp. By:  

 

Name:   [                                         ] Its:  
[                                         ]

 

8